Citation Nr: 1824667	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-33 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Fales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to July 1973.  He served honorably in the United States Navy.  The Board thanks the Veteran for his service to our country. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Jurisdiction is now with the RO in Los Angeles, California. 

Pursuant to 38 U.S.C. § 5108 (2012) and 38 C.F.R. § 3.156 (2017), and in light of the "low threshold" espoused in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Board finds that the competent medical and lay evidence received since the last final denial in September 1973 constitutes new and material evidence sufficient to reopen the Veteran's claim.  At that time, the RO denied the claim because the Veteran failed to report for his VA examination.  In addition, there was evidence that the Veteran did not have a current skin disability.  Since then, however, to include in his notice of disagreement dated December 2009, the Veteran has stated that he has skin rashes.  See Barr v. Nicholson, 21 Vet. App. 303(2007) (Noting that a lay person is competent to report observable symptomatology of an injury or illness.).  Also, VA treatment records, to include from August 2014, show that he has undergone treatment for rashes.  Therefore, the Board finds that new and material evidence has been received sufficient to reopen the Veteran's claim for service connection for a skin disability.  However, as discussed below, further development is required.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  An unappealed September 1973 rating decision denied service connection for a skin disorder.

2.  Evidence received since the September 1973 decision was not of record at that time; relates to an unestablished fact necessary to substantiate the underlying claim; and raises a reasonable possibility of substantiating that claim.


CONCLUSION OF LAW

1.  The September 1973 rating decision denying service connection for a skin disorder is final. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been received since the September 1973 decision; the claim for service connection for a skin disorder is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


ORDER

New and material evidence having been received, the claim for service connection for a skin disability is granted.


REMAND

Where there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, evidence establishing that an event, injury, or disease occurred in service, and an indication that the disability or persistent symptoms of a disability may be associated with service or another service-connected disability, but there is insufficient competent medical evidence to make a decision on the claim, the Veteran must be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Veteran's claim for service connection for a skin disability was denied in 1973 because he failed to report for his VA examination.  Although the Board has found that new and material evidence has been received sufficient to reopen his claim, the fact remains that there is not a VA examination of record pertaining to a skin disability, to include any relevant diagnoses and associated etiology.  Accordingly, based on the Veteran's service treatment records showing treatment of a skin disability in service, his complaints of a rash since service, and medical evidence of a current skin disability, the Board finds that the Veteran should be afforded a VA examination.  Id.  In addition, as no skin disability was noted on entrance or separation examinations but service treatment records indicate that the Veteran had the "same" rash problem when he was a child, the requested examination will necessarily address any preexisting skin disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all outstanding VA and 
non-VA medical records pertaining to the Veteran's skin disabilities.  

2.  After the record is determined to be complete, schedule the Veteran for a VA examination to determine the nature and etiology of his skin disabilities.  The claims file should be made available for the examiner's review.  All necessary diagnostic studies and/or tests should be accomplished.

a. After reviewing the claims file and examining the Veteran, the examiner should render diagnoses of all current skin disabilities present. 
b. Is there clear and unmistakable evidence that a current skin disability pre-existed the Veteran's entry into service? [The examiner is informed that "clear and unmistakable" refers to evidence that is obvious, manifest, or undebatable because it cannot be misinterpreted and misunderstood.]
c. If the answer to the previous question is yes, was any increase in a skin disorder during service clearly and unmistakably due to the natural progress of the disease? 
d. If the answer to question (b) is no, is it at least as likely as not (i.e., at least a 50 percent probability) that any currently identified skin disability is related to the Veteran's active military service?

The examiner should provide a complete explanation for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Following completion of the above, readjudicate the skin issue on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




